52 N.Y.2d 941 (1981)
In the Matter of Robert Sica, Appellant,
v.
New York State Employees' Retirement System et al., Respondents.
Court of Appeals of the State of New York.
Argued January 9, 1981.
Decided February 12, 1981.
Charles E. Blitman for appellant.
Robert Abrams, Attorney-General (Wayne L. Benjamin and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Judgment affirmed, with costs, for reasons stated in the *943 memorandum at the Appellate Division (75 AD2d 927).